DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed November 24, 2021.
An amendment to amend the claims 1, 5 and 6 has been entered and made of record in the application of Ho et al. for an “access management system” filed March 30, 2020.

Claims 3, 4, and 10-16 are cancelled.  A new set of claims 17-29 is introduced.
Claims 1, 2, 5-9 and 17-29 are now pending in the application.

Response to Arguments
 
In view of applicant’s amendment to amend the 4-6, therefore, examiner has withdrawn the claim objection.        
 
  In view of applicant’s amendment to amend the claim 6 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
      
 Applicant’s amendments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C § 103(a) as discussed below.  Applicant's amendment and argument with respect to the pending 

On pages 6 and 7, Applicant's arguments with respect to the invention in Schuller in view of Fyke et al. is a non-obvious.  Applicant's arguments that Fyke et al. does not teach or suggest that the first server which is typically operated by a vendor or a delivery company sends the delivery time window to the second server. The second server which is associated with the door management platform in response sends the one-time access code to the first server is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As defined by claim 1, Schuller discloses that communicating by the first server (18) to a second server (16) that the delivery event will occur (i.e. when the request message AM is received (i.e. delivery event will occur), the server device 16 can then be configured to compare the request message AM with the order message A. For example, a control device of the server device 16 can be configured to compare the order number of the request message and of the ; and
communicating by the second server (16) to the first server (18) a one-time access code (ZC) after approval by an administrator of a door management platform (10) (i.e. so that the third-party use can be carried out on the motor vehicle 10 (i.e. a door management platform), first an authorization of access to the motor vehicle 10 for the third-party use must occur. For this purpose, a third party 18 transmits a request message AM to the server device 16. After receiving the request message AM, the server device 16 (i.e. the second server) is configured to generate an access code ZC which authorizes the third-party use. The access code ZC is preferably a key. After the generation of the access key ZC, the server device 16 transmits a release message FM which contains the access code ZC to the third party 18) (page 4 paragraph 0037, 0046; page 5 paragraph 0048; see Figure 1).  Clearly, the second server transmits the release message FM with access code to the first server. The release message FM is associated with the current position of the motor vehicle 10, a production type, name of the user 12, the order number, a mobile radio number of the smartphone of the user 12, parcel delivery, a date or deadline, and/or the name of the parcel supplier.
Fyke et al. teach that a delivery time window associated with the delivery event (i.e. the user of the mobile device 231b’ (i.e. the first server) transmits meeting notification (i.e. with schedule event time of a given date and time) to the mobile wireless communication device 234’) (column 2 lines 34 to 43; column 6 lines 27 to 46; see Figures 7 and 8).  The mobile wireless communication device 234’ receives this schedule event time of a given date and time in order to transmit to the access control device 240’.   It is clear that the mobile device 231b’ communicates the delivery time window to the mobile wireless communication device 234’.
wherein the one-time access code is valid during the delivery time window; and communicating, by the second server to a door management platform, delivery time window (i.e. the temporary security code may be exchanged as part of, or along with, an event notification generated by a given electronic device, which in the embodiment of FIG. 8 is the mobile device 231b'. For example, a user may issue an event invitation from a PC or Mac computer, for example, and invite one or more participants to an event in the user's building at a scheduled event time (i.e., a given date and time). The event invitation may include a temporary security code that allows event attendees to temporarily access the building at the time of, or within a time window of (e.g., 15 minutes prior to the start time), the event. Depending upon the given embodiment, the temporary security code may be included as part of an initial event invitation, or may be provided in response to an acceptance of an event invitation, for example. If the temporary security code or unique ID is not valid, or it is not the scheduled time (or within a window of the scheduled time), then personnel access may be denied, which concludes the method illustrated in FIG. 10 (Block 256'). Otherwise, personnel access may be granted, at Block 254') (column 6 lines 27 to 46; see Figure 8) in order to selectively grant the temporary access to access the security system with a limited time.  It is clear that the temporary security code and the schedule event time of a given date and time are both valid in order to grant for the personnel access.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the authorizing access to the motor vehicle with the server device control the access code of Schuller and the temporary security code exchange with the event notification generated by the user of the electronic device of Fyke et al. because Schuller suggests that the need to have the access code associated with the parcel delivery and the date or deadline is so 
 
For at least these reasons, the examiner maintains that the references cited and applied in the last office actions for the rejection of the claims 1, 2, 5-9 are maintained in this office action.

Applicant's arguments with respect to claims 17-29, filed November 24, 2021, have been fully considered but are moot in view of the new ground(s) of rejection.

Referring to Claim 24, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  However, for examination efficiency, examiner will explain how the references teach the claimed features.

Claim Objections
 
Claim 27 is objected to because of the following informalities:  Claim 27 is a method claim.  However, claim 27 depends on claim 25 and claim 25 refers to a system. 
Examiner believes that the claim 27 should depend on the claim 26.  

Claim 28 is objected to because of the following informalities:  Claim 28 is a system claim.  However, claim 28 depends on claim 26 and claim 26 refers to a method.  
 It is suggested to change the term “the system” to “the method”.

Applicant is advised that should claims 17 and 29 be found allowable, claims 17 and 29 will be objected to under 37 CFR 1.75 as being a substantial duplicated thereof.
Regarding to the claim 29, it is suggested to change the term “the system” to “the method” and the claim 29 should depend on the claim 6 or claim 26.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

21 recites the limitation "the camera" line 2 and "the delivery person" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner believes that the claim 21 should depend on the claim 20. 

Claim 23 recites the limitation "the expected visitor’s proximity" line 4.  There is insufficient antecedent basis for this limitation in the claim.   “the expected visitor’s proximity” should be “an expected visitor’s proximity”.
Examiner believes that “the trust rule” is the proximity of the expected visitor to the door management platform for verification or authenticating.   

Claim 24 recites the limitation "the authentication module" line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes that the claim 24 should depend on the claim 23 and not on claim 22 and remove the phrase “capable of”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9, 17-19 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879).

Referring to claim 6, Schuller discloses a secure access method (page 1 paragraphs 0008 to page 2 paragraph 0015; see Figure 1) comprising: 
informing a first server (18) of a delivery event expected to occur (i.e. for an assignment of the third party 18 (i.e. a first server) to occur in the first place, the user 12 can output an order message A (i.e. a delivery event expected to occur) to the third party 18. In the case of the parcel supplier as third party 18, the user 12 can issue an order for a product as order message A. For example, the third party 18 can then communicate an order number to the user. At the same time, the user 12 can also output such an order message to the server device 16, so ; 
communicating by the first server (18) to a second server (16) that the delivery event will occur (i.e. when the request message AM is received (i.e. delivery event will occur), the server device 16 can then be configured to compare the request message AM with the order message A. For example, a control device of the server device 16 can be configured to compare the order number of the request message and of the order message A. If the two numbers match, the server device 16 can output the release message FM) (page 4 paragraph 0046; page 4 paragraph 0037; see Figure 1);
communicating by the second server (16) to the first server (18) a one-time access code (ZC) (i.e. so that the third-party use can be carried out on the motor vehicle 10 (i.e. a door management platform), first an authorization of access to the motor vehicle 10 for the third-party use must occur. For this purpose, a third party 18 transmits a request message AM to the server device 16. After receiving the request message AM, the server device 16 (i.e. the second server) is configured to generate an access code ZC which authorizes the third-party use. The access code ZC is preferably a key. After the generation of the access key ZC, the server device 16 transmits a release message FM which contains the access code ZC to the third party 18) (page 4 paragraph 0037; see Figure 1); and
communicating, by the second server (16) to the door management platform (10), the one-time access code (ZC) (i.e. in order for the third party 18 to be allowed access to the motor vehicle 10, the server device 16 outputs a test code PC (i.e. one-time access code) 
However, Schuller did not explicitly disclose a delivery time window associated with the delivery event; wherein the one-time access code is valid during the delivery time window; and communicating, by the second server to a door management platform, delivery time window.
In the same field of endeavor of an access control system, Fyke et al. teach that a delivery time window associated with the delivery event; wherein the one-time access code is valid during the delivery time window; and communicating, by the second server to a door management platform, delivery time window (i.e. the temporary security code may be exchanged as part of, or along with, an event notification generated by a given electronic device, which in the embodiment of FIG. 8 is the mobile device 231b'. For example, a user may issue an event invitation from a PC or Mac computer, for example, and invite one or more participants to an event in the user's building at a scheduled event time (i.e., a given date and time). The event invitation may include a temporary security code that allows event attendees to temporarily access the building at the time of, or within a time window of (e.g., 15 minutes prior to the start time), the event. Depending upon the given embodiment, the temporary security code may be included as part of an initial event invitation, or may be provided in response to an acceptance of an event invitation, for example. If the temporary security code or unique ID is not valid, or it is not the scheduled time (or within a window of the scheduled time), then personnel access may be denied, which concludes the method illustrated in FIG. 10 (Block 256'). Otherwise, personnel access may be granted, at Block 254') (column 6 lines 27 to 46; see Figure 8) in order to selectively grant the temporary access to access the security system with a limited time.


Referring to claim 7, Schuller in view of Fyke et al. disclose the method of claim 6, Fyke et al. disclose further comprising unlocking the locking mechanism by the door management platform (240) after receiving entry of the access code into an input element on the door management platform during the delivery time window (i.e. a temporary security code that allows event attendees to temporarily access the building (240’) at the time of, or within a time window of (e.g., 15 minutes prior to the start time), the event.  The security controller 233 is configured to receive the temporary security code from the first NFC sensor 235 (input element) via NFC communications) (column 5 lines 35 to 65; column 6 lines 27 to 46; see Figure 8).

Referring to claim 9, Schuller in view of Fyke et al. disclose the method of claim 6, Fyke et al. disclose further comprising creating by the second server the one-time access code (i.e. the electronic devices 231a-231n may comprise computers (e.g., PCs, Macs, etc.), mobile devices such as those noted above, etc. Beginning at Blocks 250, 250', each electronic device 

  Referring to claim 1, Schuller discloses wherein the door management platform comprises a processor (26), a locking mechanism, a motor coupled to the processor and the locking mechanism, and input element (28) (i.e. the control device 26 can be configured to compare the access code ZC and the test code PC or to verify the access code ZC and the test code PC. If the received access code ZC is a code associated with the test code PC, then the access is authorized. During the authorization of the access to the motor vehicle 10, one door or several doors and/or a trunk lid (i.e. a locking mechanism) of the motor vehicle 10 can be released by a motor (not shown). For example, due to the authorization of the person 22, the trunk lid of the motor vehicle 10 can be opened in order to be able to place the parcel 20 in the trunk space of the motor vehicle 10 (page 4 paragraph 0040; see Figure 1);
a first server (18) (i.e. a third party) (page 4 paragraph 0046; see Figure 1);
a second server (16) (i.e. a server device) (page 4 paragraph 0046; page 4 paragraph 0037; see Figure 1);
wherein the first server is configured to expect a delivery event (i.e. for an assignment of the third party 18 (i.e. a first server) to occur in the first place, the user 12 can output an order message A (i.e. a delivery event expected to occur) to the third party 18. In the case of the parcel supplier as third party 18, the user 12 can issue an order for a product as order message A. ; 
wherein the first server is configured to communicate with the second server that the delivery event will occur (i.e. when the request message AM is received (i.e. delivery event will occur), the server device 16 can then be configured to compare the request message AM with the order message A. For example, a control device of the server device 16 can be configured to compare the order number of the request message and of the order message A. If the two numbers match, the server device 16 can output the release message FM) (page 4 paragraph 0046; page 4 paragraph 0037; see Figure 1);
 wherein the second server is configured to send a one-time access code to the first server (i.e. so that the third-party use can be carried out on the motor vehicle 10 (i.e. a door management platform), first an authorization of access to the motor vehicle 10 for the third-party use must occur. For this purpose, a third party 18 transmits a request message AM to the server device 16. After receiving the request message AM, the server device 16 (i.e. the second server) is configured to generate an access code ZC which authorizes the third-party use. The access code ZC is preferably a key. After the generation of the access key ZC, the server device 16 transmits a release message FM which contains the access code ZC to the third party 18) (page 4 paragraph 0037; see Figure 1); and
wherein the second server is configured to send the delivery access code to the door management platform (i.e. in order for the third party 18 to be allowed access to the motor vehicle 10, the server device 16 outputs a test code PC (i.e. one-time access code) matching the access code to the motor vehicle 10. The test code PC, just like the access code ZC, can be transmitted in a message. The test code PC can be stored, for example, in a memory of a control device 26 of the motor vehicle 10) (page 4 paragraph 0039; see Figure 1).
However, Schuller did not explicitly disclose a delivery time window associated with the delivery event; wherein the one-time access code is valid during the delivery time window; and communicating, by the second server to a door management platform, delivery time window.
In the same field of endeavor of an access control system, Fyke et al. teach that a delivery time window associated with the delivery event; wherein the one-time access code is valid during the delivery time window; and communicating, by the second server to a door management platform, delivery time window (i.e. the temporary security code may be exchanged as part of, or along with, an event notification generated by a given electronic device, which in the embodiment of FIG. 8 is the mobile device 231b'. For example, a user may issue an event invitation from a PC or Mac computer, for example, and invite one or more participants to an event in the user's building at a scheduled event time (i.e., a given date and time). The event invitation may include a temporary security code that allows event attendees to temporarily access the building at the time of, or within a time window of (e.g., 15 minutes prior to the start time), the event. Depending upon the given embodiment, the temporary security code may be included as part of an initial event invitation, or may be provided in response to an acceptance of an event invitation, for example. If the temporary security code or unique ID is not valid, or it is not the scheduled time (or within a window of the scheduled time), then personnel access may be 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of adding the event invitation may include a temporary security code that allows event attendees to temporarily access the building at the time of, or within a time window taught by Fyke et al. in the authorizing access to the motor vehicle with the server device control the access code of Schuller because adding the event invitation may include a temporary security code that allows event attendees to temporarily access the building at the time window would improve security of the control access system.
 
Referring to claim 2, Schuller in view of Fyke et al. disclose the system of claim 1, Fyke et al. disclose wherein the door management platform is configured to unlock the locking mechanism when the access code is entered into the input element during the delivery time window (i.e. a temporary security code that allows event attendees to temporarily access the building (240’) at the time of, or within a time window of (e.g., 15 minutes prior to the start time), the event.  The security controller 233 is configured to receive the temporary security code from the first NFC sensor 235 (input element) via NFC communications) (column 5 lines 35 to 65; column 6 lines 27 to 46; see Figure 8).

Referring to claim 4, Schuller in view of Fyke et al. disclose the system of claim 1, Schuller discloses wherein the door management platform comprises a processor (26), a locking mechanism, a motor coupled to the processor and the locking mechanism, and input element (28) (i.e. the control device 26 can be configured to compare the access code ZC and the test code PC or to verify the access code ZC and the test code PC. If the received access code ZC is a code associated with the test code PC, then the access is authorized. During the authorization of the access to the motor vehicle 10, one door or several doors and/or a trunk lid (i.e. a locking mechanism) of the motor vehicle 10 can be released by a motor (not shown). For example, due to the authorization of the person 22, the trunk lid of the motor vehicle 10 can be opened in order to be able to place the parcel 20 in the trunk space of the motor vehicle 10 (page 4 paragraph 0040; see Figure 1); and Waris et al. teach that a camera (column 6 lines 29 to 38); see Figures 1B and 4) in order to provide visual input to detect the user dropping off the package.

Referring to claim 17, Schuller in view of Fyke et al. disclose the system of claim 1, Schuller discloses wherein the second server (16) is configured to send the one-time access code (ZC) to the first server (18) after approval by an administrator (12) of the door management platform (10) (i.e. when the request message AM is received, the server device 16 transmits a confirmation message BM to the portable mobile terminal 14 of the registered user 12 (i.e. an administrator). The confirmation message BM can display the request for use by the third party 18 to the user 12. For example, if the parcel 20 is to be delivered to the motor vehicle 10, a product delivery type, such as, for example, parcel delivery, and/or a date or deadline and/or the name of the parcel supplier can be displayed on the smartphone for the user 12. After reception of the confirmation message BM, the user 12 can decide whether or not he releases the third-party use. If the user 12 confirms the third-party use, that is to say, for example, the delivery of the parcel 20 to the motor vehicle 10, then he transmits a release confirmation FB approval by the administrator) to the server device 16) (page 5 paragraph 0048; see Figure 1).

Referring to claim 18, Schuller in view of Fyke et al. disclose the system of claim 1, Schuller discloses wherein the first server is configured to communicate with the second server a delivery identifier (i.e. the order message can comprise a product type and/or a name of the user 12 and/or the order number (i.e. a delivery identifier) and/or a mobile radio number of the smartphone of the user 12--that is to say of the portable mobile terminal of the user 12. When the request message AM is received, the server device 16 can then be configured to compare the request message AM with the order message A. For example, a control device of the server device 16 can be configured to compare the order number of the request message and of the order message A. If the two numbers match, the server device 16 can output the release message FM) (page 4 paragraph 0046; see Figure 1).

Referring to claim 19, Schuller in view of Fyke et al. disclose the system of claim 1, Schuller discloses wherein the second server is configured to send the one-time access code to the first server without approval of the delivery event by an administrator of the door management platform (i.e. a third party 18 transmits a request message AM to the server device 16. After receiving the request message AM, the server device 16 is configured to generate an access code ZC which authorizes the third-party use. The access code ZC is preferably a key. After the generation of the access key ZC, the server device 16 transmits a release message FM which contains the access code ZC to the third party 18 (i.e. without approval of the delivery event by an administrator of the door management platform) (page 4 paragraph 0037; see Figure 1).

Referring to claim 26, Schuller in view of Fyke et al. disclose the method of claim 6, Schuller discloses further comprising receiving an order (i.e. order message A) for an item to be delivered by the first server (18) before the communication of the delivery time window to the second server (16) (i.e. for an assignment of the third party 18 to occur in the first place, the user 12 can output an order message A to the third party 18. In the case of the parcel supplier as third party 18, the user 12 can issue an order for a product as order message A. For example, the third party 18 can then communicate an order number to the user. At the same time, the user 12 can also output such an order message to the server device 16, so that the server device 16 stores the assignment of a third party 18) (page 4 paragraph 0046; see Figure 1).
Referring to claim 27, Schuller in view of Fyke et al. disclose the method of claim 25, Schuller discloses further comprising receiving settings including credentials associated with the door management platform for the second server by the first server (i.e. the motor vehicle 10 can communicate with the portable mobile terminal 14 via an Internet connection. For example, the motor vehicle 10 can communicate directly or via a server device 16 with the portable mobile terminal 14 (i.e. settings). The portable mobile terminal 14 is, for example, a smartphone or a tablet computer.  If the motor vehicle 10 is not being used by the user 12, then the motor vehicle 10 can be authorized for use by a third party. For example, during the absence of the user 12, as third-party use, a product can be delivered to the motor vehicle 10 and/or a service can be carried out on the motor vehicle 10. As service performance, for example, a 
Referring to claims 28 and 29, Schuller in view of Fyke et al. disclose the method/the system of claim 26 or 1, although different in scope from the claims 19 and 17, the claims 28 and 29 contains similar limitations in that the claims 19 and 17 already addressed above, therefore claims 28 and 29 are also rejected for the same obvious reasons given with respect to claim 19 and 17, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879) as applied to claim 6, and further in view of Waris et al. (US# 9,721,224).

Referring to claim 8, Schuller in view of Fyke et al. disclose the method of claim 6, Schuller discloses wherein the door management platform comprises a processor (26), a locking mechanism, a motor coupled to the processor and the locking mechanism (i.e. the control device 26 can be configured to compare the access code ZC and the test code PC or to verify the access code ZC and the test code PC. If the received access code ZC is a code associated with the test code PC, then the access is authorized. During the authorization of the access to the motor vehicle 10, one door or several doors and/or a trunk lid (i.e. a locking mechanism) of the motor vehicle 10 can be released by a motor (not shown). For example, due to the authorization of the person 22, the trunk lid of the motor vehicle 10 can be opened in order to be able to place the parcel 20 in the trunk space of the motor vehicle 10 (page 4 paragraph 0040; see Figure 1). 

In the same field of endeavor of an access control system, Waris et al. teach that a camera (column 6 lines 29 to 38); see Figures 1B and 4) in order to provide visual input to detect the user dropping off the package.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method to add the camera in the storage device taught by Waris et al. in the authorizing access to the motor vehicle with the server device control the access code of Schuller in view of Fyke et al. because adding the camera in the storage device would provide additional security feature to the control access system.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879) as applied to claim 1, and further in view of Huang (US# 9,058,025).

Referring to claim 3, Schuller in view of Fyke et al. disclose the system of claim 1, however, Schuller in view of Fyke et al. did not explicitly disclose wherein the second server is configured to send facial recognition data associated with the one-time access code to the first server.
In the same field of endeavor of a door management platform, Huang teaches the second server (20) is configured to send facial recognition data (23) associated with the one-time access code to the first server (24) (i.e. when needed to grant authorization to a property, the owner logs into the encryption server 20, selects the standalone biometric authorization control 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need to have the encryption server to transmit the time sensitive biometric data authorization code to the property management system for the user to access to the property taught by Huang in the authorizing access to the motor vehicle with the server device control the access code of Schuller in view of Fyke et al. because the encryption server to transmit the time sensitive biometric data authorization code to the property management system would provide additional security features to the door control access system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879) as applied to claim 1, and further in view of Harrison et al. (US# 9,508,239).

Referring to claim 5, Schuller in view of Fyke et al. disclose the system of claim 1, Schuller discloses wherein the door management platform further comprises: memory coupled to the processor (page 4 paragraph 0040; see Figure 1); and Fyke et al. disclose a mobile device (1000) includes a wireless communication interface (1001) coupled to the processor (1800), a microphone (1120) coupled to the processor (1800), and a speaker (1100) coupled to the processor (1800) (column 7 lines 9 to 20; see Figure 11).
However, Schuller in view of Fyke et al. did not explicitly disclose the door management platform comprises a wireless communication interface coupled to the processor, a microphone coupled to the processor, a speaker coupled to the processor.
In the same field of endeavor of a door management platform, Harrison et al. teach 
a wireless communication interface (504) coupled to the processor (480), a microphone (484) coupled to the processor (480), and a speaker (488) coupled to the processor (480) (i.e. doorbells 202 can include a chip 480 (e.g., integrated circuits, microprocessor, computer) and a memory 492. Doorbells 202 can also include a microphone 484 and a speaker 488. The speaker 488 can comprise a flat speaker and a sound chamber 460 configured to amplify an emitted sound. The flat speaker can be located in the sound chamber) (column 13 lines 1 to 7; see Figure 4) in order to provide multiple function to the door management platform.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method to add the wireless interface, the microphone and speaker that coupled to the microprocessor of the door detection system taught by Harrison et al. in the authorizing access to the motor vehicle with the server device control the access code of Schuller in view of Fyke et al. because adding the wireless interface, the microphone and speaker that coupled to the microprocessor of the door detection system would provide additional security features to the door control access system.

Claim 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879) as applied to claim 1, and further in view of Kerzner (US# 10,360,744).

Referring to claim 20, Schuller in view of Fyke et al. disclose the system of claim 1, however, Schuller in view of Fyke et al. did not explicitly disclose wherein the first server is configured to send facial recognition data for a delivery person associated with the delivery event to the second server and the door management platform further comprises a camera for facial recognition.
In the same field of endeavor of an access control system, Herzner teaches the first server (i.e. a technician system server 130) is configured to send facial recognition data (i.e. biometric information) for a delivery person (i.e. a service technician 118) associated with the delivery event to the second server (i.e. monitoring server 114) (i.e. the scheduled service technician and the time of the scheduled service is communicated to the monitor control unit 210. In some examples, the technical system server 250 communicates the biometric data associated with the identified technician to the monitor control unit 210. The monitor control unit 210 may provide the user that requested the service a schedule confirmation that includes a portion of the biometrics data receive from the technician system server 250. For example, the monitor control unit 210 may provide the user with a picture of the technician and the confirmed service time) (page 15 lines 55 to 65; column 21 lines 2 to 7; see Figures 1-4 and 6) and 
the door management platform (i.e. a property 102) further comprises a camera (104) for facial recognition (i.e. column 4 lines 50 to 52; column 7 lines 3 to 6; see Figures 1-2) in order to verify and monitoring technician activity at the property.


Referring to claim 21, Schuller in view of Fyke et al. disclose the system of claim 19, Kerzner discloses wherein the door management platform (i.e. a property 102) is configured to send pictures (i.e. biometric information) taken by the camera (104) to the second server (i.e. monitoring server 114) and the second server (i.e. monitoring server 114) is configured to authenticate the delivery person (i.e. the technician 118) using the pictures (i.e. biometric information) (page 15 lines 55 to 65; column 21 lines 2 to 7; see Figures 1-4 and 6).

Referring to claim 22, Schuller in view of Fyke et al. and Kerzner disclose the system of claim 20, Kerzner discloses wherein the door management platform (112) is configured to unlock the locking mechanism when the access code (i.e. the personal PIN code) is entered into the input element during the delivery time window and the delivery person (118) is authenticated by the second server (monitoring server 114) (i.e. the control panel 112 may utilize voice recognition to verify the technician's 118 identification. For example, the technician 118 may use voice commands to input the personal PIN code (i.e. the access code) into the 

Referring to claim 23, Schuller in view of Fyke et al. disclose the system of claim 1, Kerzner discloses wherein the door management platform (210) further comprises an authentication module having a trust rules store including a trust rule (i.e. location of the technician) for an expected visitor during a visitor time window, the trust rule authenticating the expected visitor upon the expected visitor's proximity to the door management platform and entry of the access code into the input device during the visitor time window (i.e. the monitor control unit 210 may detect the technician's arrival at the property based on input from one or more motion sensors, one or more cameras, or one or more sensors. For example, the monitor control unit 250 may detect the technician's arrival based on input received by a motion sensor near the front door of the property, and input received from a camera adjacent to the front door. When the arrival of the technician at the property is confirmed by the monitor control unit 210, the monitor control unit 210 generates a time sensitive digital code that is communicated to the mobile device of the technician. The technician may enter the received code on the keypad adjacent to the front door to unlock the front door. The monitor 

Referring to claim 25, Schuller in view of Fyke et al. disclose the system of claim 19, Kerzner discloses wherein the input element (112) comprises a keypad or a microphone (i.e. the technician 118 may use voice commands to input the personal PIN code into the control panel 112 interface) (column 7 lines 18 to 36; column 8 lines 4 to 12; see Figure 1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller (Pub. No. US2020/0062215) in view of Fyke et al. (US# 8,912,879) in view of Kerzner (US# 10,360,744) as applied to claim 22, and further in view of Hankins et al. (US# 8,995,713).

Referring to claim 24, Schuller in view of Fyke et al. and Kerzner disclose the system of claim 22, however, Schuller in view of Fyke et al. and Kerzner did not explicitly disclose wherein the authentication module further comprises a behavior analysis module (capable of) 
In the same field of endeavor of a tracking personnel system, Kankins et al. teach wherein the authentication module further comprises a behavior analysis module (capable of) identifying a person based on their uniform, company information on the uniform, company information on their vehicle or any combination thereof (i.e. the identifying feature may be a uniform (e.g., a jacket or a hat) or a badge, such that camera 210 may be programmed to track an entity (e.g., a person) wearing the uniform (e.g., an employee wearing a company uniform) or badge. In fact, any identifying feature may be used to identify a target entity (i.e. column 1 line 60 to column 2 line 14; see Figures 1-2) in order to verify and monitoring target entity.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize having identifying feature of the target person by wearing the company uniform taught by Hankins et al. in the authorizing access to the motor vehicle using the server device and a third party of Schuller in view of Fyke et al. and Kerzner because identifying feature of the target person by wearing the company uniform would provide additional features for authenticating individual to the door control access system.
 
Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684